Exhibit 10.1



AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT



THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this "Amendment") is effective as
of June 1, 2005, by and between U.S. Concrete, Inc., a Delaware corporation (the
"Company"), and Michael D. Mitschele ("Executive").



PRELIMINARY STATEMENT



WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of May 28, 2003 (the "Agreement"); and



WHEREAS, the Company and Executive desire to amend the Agreement in accordance
with Section 5.7 of the Agreement.



NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:



1. Defined Terms. All capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings assigned to them in the Agreement.



2. Amendment to Section 1.1. Section 1.1 of the Agreement is hereby amended by
deleting Section 1.1 in its entirety and replacing it with the following:



" 1.1 Term and Position. The Company agrees to employ Executive, and Executive
agrees to be employed by the Company for the term described on Exhibit "A" (the
"Term"). Executive will serve in the position described on Exhibit "A" (the
"Position"), and in that capacity, effective June 1, 2005, shall devote his time
and efforts to (i)(A) work directly with the Chief Executive Officer of the
Company (the "CEO"), as requested by the CEO, to identify and pursue Acquisition
Candidates (as defined herein), and (B) assist Company officers, as requested by
them, in coordinating various aspects of due diligence on Acquisition
Candidates, and (ii) assist, as requested by the CEO, in the identification and
development of new internal growth projects of the Company, as agreed to among
the Executive, CEO and Chief Operating Officer of the Company."

3. Amendment to Section 1.6. Section 1.6 of the Agreement is hereby amended by
deleting Section 1.6 in its entirety and replacing it with the following:

" 1.6 Annual Bonuses. Effective June 1, 2005, if Executive is not paid aggregate
Commissions (as defined herein) in a bonus year (either because no Transactions
closed or because the Commissions on closed Transactions were completely offset
by his annual base salary), then Executive will be entitled to participate, at
grade level 19, in an annual cash incentive compensation plan generally
applicable to the employees of the Company and its affiliated entities, on the
same basis as other similarly-situated employees. Effective June 1, 2005, if
Executive is paid a Commission in a bonus year, then he will be entitled to
participate, at grade level 19, in the annual cash incentive compensation plan
generally applicable to the employees of the Company and its affiliated
entities, on the same basis as other similarly-situated employees, but he will
only be eligible to receive a bonus under the plan to the extent his bonus
(determined in accordance with the plan) exceeds his Commissions for that bonus
year. In no event will employee's aggregate annual base salary, Commissions and
bonus exceed $375,000.00 during the period from June 1, 2005 through May 31,
2006."

4. Addition of Section 1.8. A new Section 1.8 is added to the Agreement, such
Section 1.8 to read as follows:

" 1.8 Commissions. Effective June 1, 2005, the Company shall pay to Executive a
Commission in accordance with the formula provided below within 30 days after
the closing of each transaction (a "Transaction") that involves the purchase by
the Company or an affiliate of the Company of all of the capital stock or
substantially all of the assets of, or a merger, consolidation or similar
business combination involving, an Acquisition Candidate, provided that (i)
Executive assists the Company in any manner it may reasonably request within the
parameters of this Agreement (a) towards the execution of a non-binding letter
of intent with that Acquisition Candidate and (b), if the Company determines to
further pursue the Acquisition Candidate after signing a letter of intent,
towards the execution of a definitive acquisition agreement relating to the
Transaction, and (ii) such Transaction closes during, or within one year after
the end of, the Term of this Agreement. For purposes of this Section 1.8, an
"Acquisition Candidate" shall mean a business that is a candidate for
acquisition by the Company which Executive and the CEO have jointly identified
and which the CEO has agreed to pursue, and which the Company requests that
Executive assist it in any manner it may reasonably request within the
parameters of this Agreement towards the execution of a non-binding letter of
intent with that Acquisition Candidate and, if the Company determines to further
pursue the Acquisition Candidate after signing a letter of intent, towards the
execution of a definitive acquisition agreement relating to the Transaction.
Each commission (a "Commission") which shall be paid to Executive after the
closing of a Transaction involving an Acquisition Candidate pursuant to the
first sentence of this Section 1.8 shall equal the sum of (i) two percent of
that Acquisition Candidate's normalized earnings before interest, taxes,
depreciation and amortization ("EBITDA") for the 12-month period ended on the
most recent date for which financial statements are provided in the purchase
agreement for that Acquisition Candidate (the "Acquisition Candidate's EBITDA")
up to $5,000,000, plus (ii) one percent of that Acquisition Candidate's EBITDA,
if any, in excess of $5,000,000. Each Commission earned by Executive pursuant to
this Section 1.8 will be payable by the Company up to 100% in shares of common
stock of the Company, $.001 par value ("Common Stock"), in the Company's sole
discretion, and the remainder, if any, in cash. The number of shares of Common
Stock delivered to Executive in connection with each Commission will be
determined by using the average closing price of Common Stock as reported on the
Nasdaq National Market for 10 consecutive trading days, with the last such
trading day being the trading day that is three trading days prior to the
closing date of the Transaction that generated that Commission. Notwithstanding
anything to the contrary contained in this Section 1.8, the first $206,800 in
aggregate Commissions will be offset by (and deemed earned in) Executive's
annual base salary during the period from June 1, 2005 through May 31, 2006, and
not paid to Executive, and any aggregate Commissions in excess of $206,800 will
be paid to Executive. Any business that, as of June 1, 2005, is in active
discussions with the Company, or has entered into a non-binding letter of intent
with the Company, regarding a possible acquisition by the Company shall not be
an Acquisition Candidate."



5. Addition of Section 1.9. A new Section 1.9 is added to the Agreement, such
Section 1.9 to read as follows:

" 1.9 Company Car. Executive shall be entitled to the use of a Company car
during the period from June 1, 2005 through May 31, 2006. The Company shall be
responsible for all lease payments for the Company car and for all routine and
scheduled maintenance on the Company car during this period. All expenses for
fuel Executive incurs in connection with the use of the Company car for Company
business purposes shall be reimbursed in accordance with Section 1.4, and all
expenses for fuel Executive incurs in connection with the use of the Company car
for personal purposes shall be Executive's responsibility."



6. Addition of Section 1.10. A new Section 1.10 is added to the Agreement, such
Section 1.10 to read as follows:

" 1.10 Additional Items. Executive shall be entitled to the use of his Company
office in Elmwood Park, New Jersey and his assistant to transition to his new
duties as of June 1, 2005 for a reasonable period of time thereafter. Executive
shall be entitled to have the use of his Company laptop computer and cell phone
during the period from June 1, 2005 through May 31, 2006. All costs and expenses
associated with Executive's service in the National Ready Mixed Concrete
Association during the period from June 1, 2005 through May 31, 2006 shall be
reimbursed by the Company, provided that such costs and expenses are approved in
advance and in writing by the CEO."

7. Amendment to Section 2.1a. Section 2.1a of the Agreement is hereby amended by
deleting Section 2.1a in its entirety and replacing it with the following:

" a. Termination for Cause. For "Cause" upon the determination by the Company
that "Cause" exists to terminate Executive's employment. "Cause" means (i)
Executive's gross negligence, willful misconduct, or willful neglect in the
performance of the material duties and services of Executive hereunder,
uncorrected for thirty (30) days following the Company's written notice to
Executive of need to cure such performance; (ii) Executive's final conviction of
a felony by a trial court; (iii) any criminal indictment of Executive relating
to an event or occurrence for which Executive was directly responsible which, in
the business judgment of a majority of the Company's board of directors, exposes
the Company to ridicule, shame or business or financial risk; (iv) a material
breach by Executive of any material provision of this Agreement which remains
uncorrected for 30 days following the Company's written notice to Executive of
such breach; or (v) any employment of Executive by a person or entity other than
the Company (provided that Executive may pursue his own business interests and
may be employed by business entities in which Executive or members of his family
have an ownership interest, so long as such activities do not interfere with
Executive's duties under this Agreement and are not in a Competing Business). If
the Company terminates Executive's employment for Cause, Executive shall be
entitled only to Executive's pro rata salary through the date of such
termination, and all future compensation and benefits, other than benefits to
which Executive is entitled under the terms of the Company's compensation and/or
benefit plans, shall cease. In the case of a termination for Cause under subpart
(i) above, (a) all stock options previously granted by the Company to Executive
that are vested on the date of termination for Cause shall, notwithstanding any
contrary provision of any applicable plan or agreement covering any such stock
option awards, remain outstanding and continue to be exercisable for a period of
90 days following the date of termination for Cause, (b) all stock options
previously granted by the Company to Executive that are not vested on the date
of termination for Cause shall terminate immediately and (c) all restricted
stock, restricted stock units and other awards that have not vested prior to the
date of termination for Cause shall be cancelled to the extent not then vested.
In the case of a termination for Cause under subparts (ii), (iii), (iv) or (v)
above, (y) all stock options previously granted by the Company to Executive
(whether or not vested) shall terminate immediately and (z) all restricted
stock, restricted stock units and other awards that have not vested prior to the
date of termination for Cause shall be cancelled to the extent not then vested."



8. Amendment to Section 2.4. Section 2.4 of the Agreement is hereby amended by
deleting Section 2.4 in its entirety and replacing it with the following:

" 2.4 Expiration of Term. Unless terminated sooner as herein provided, this
Agreement shall terminate upon expiration of the Term. Executive acknowledges
that upon expiration of the Term, there may also be a corresponding termination
of Executive's employment with the Company. If Executive remains employed by the
Company following expiration of the Term, then Executive shall be an "at will"
employee of the Company following such expiration, which means that either
Executive or the Company may terminate the employment relationship at any time
with or without notice and with or without cause. Upon expiration of the Term,
Executive shall have no right to any severance compensation; however, all stock
options, restricted stock awards, restricted stock units and similar awards
granted to Executive by the Company prior to the expiration of the Term shall,
notwithstanding any termination of the employment relationship at the time of or
subsequent to the expiration of the Term or any contrary provision of any
applicable plan or agreement covering any such stock options, restricted stock
awards, restricted stock units or similar awards, continue to vest and become
exercisable and remain outstanding and in effect in accordance with their
respective terms. Executive may exercise any such stock options or other
exercisable awards at any time before the expiration of their term."

9. Addition of Section 3.8. A new Section 3.8 is added to the Agreement, such

Section 3.8 to read as follows:

" 3.8 Other Agreements Superceded. The noncompetition and nonsolicitation
restrictions specified in this Article 3 shall supercede and control over any
conflicting restrictions or provisions contained in any current stock option,
stock grant or other written agreements between the Company and the Executive,
including, but not limited to, the December 16, 2003 Restricted Stock Award
Agreement and the May 6, 2004 Restricted Stock Award Agreement, and including
any incentive award agreements that may be entered into subsequent to the date
hereof."

10. Amendment to Exhibit "A". Exhibit "A" to the Agreement is hereby amended by
deleting Exhibit "A" in its entirety and replacing it with the following.



"Exhibit "A" to Employment Agreement Between Company and Michael D. Mitschele



Term:

The Term of Executive's employment shall commence on the Effective Date and
continue through May 31, 2006.



Position:

Effective June 1, 2005, Executive's Position shall be Director of Corporate
Development, reporting directly to the CEO.



Location:

Effective June 1, 2005, Executive's principal place of employment Location shall
be Executive's residence, as such residence may change from time-to-time.



Geographic Region of Responsibility:

During Executive's employment with the Company, within 75 miles of any plant or
other operating facility in which the Company is then engaged in business. Upon
termination of Executive's employment with the Company, within 75 miles of any
plant or other operating facility in which the Company was engaged in business
on the date immediately prior to Executive's termination.



Period of Post-Employment
Non-Competition Obligations:

If Executive is terminated under any section of this Agreement, including,
without limitation, upon expiration of the Term, then the Period of
Post-Employment Non-Competition Obligations shall be one year from the date of
termination.



Monthly Base Salary:

Effective January 1, 2005, Executive's Monthly Base Salary shall be $17,233.33.



Annual Paid Vacation:

Five weeks."



11. No Further Amendment or Modification. Except as specifically set forth in
this Amendment, all other terms and conditions of the Agreement as set forth
therein are hereby ratified and affirmed and shall remain in full force and
effect.



 

IN WITNESS WHEREOF, the Company and Executive have executed this Amendment in
multiple originals to be effective on June 1, 2005.



Michael D. Mitschele

("Executive")



By: /s/ Michael D. Mitschele

Date: June 1, 2005

U.S. Concrete, Inc.

(the "Company")



By: /s/ Michael W. Harlan

Printed Name: Michael W. Harlan

Title: Executive Vice President and

Chief Operating Officer

Date: June 1, 2005

 

 